Wall, P. J. This was a trial of the right of property in a threshing machine, which had been levied upon by a constable as the property of one Davis, and which vras claimed by the plaintiff in error. The facts are, that Chapman & Wiley were the agents of plaintiff in error in selling machinery, and were applied to by Davis, who wished to purchase a machine. They telegraphed to plaintiff in error, at Chicago, and plaintiff in error sent a member of the firm to Vienna. On the 24th June, 1879, the latter person made a contract with Davis that amachine should be sent to Chapman & Wiley, who were to turn it over to Davis on trial — Davis paying the freight, and if the machine worked as recommended, and suited Davis, he was to keep it at the price of $1,282, the unpaid part of the purchase money to be secured by notes, and a mortgage, on the machine. If not satisfactory, it was to be returned to Chapman & Wiley, and the freight advanced by Davis to be refunded. The machine arrived June 29. Davis paid the freight, and took the machine for trial. After a -week or so he reported that he was not satisfied, but Chapman & Wiley induced him to try it further, and on the 15th July he informed them that he would keep it. He paid a part of the purchase money, but the larger portion was secured by notes and chattel mortgage. These were executed on the 15th July, but were dated as of June 24th, and the mortgage was acknowledged before the justice as of the latter day, and was recorded in the office of the clerk of the circuit court, of the proper county, on the loth July. The object of antedating the notes was to get interest on them from the day the contract was made. On the 25th of J une an execution was issued by a justice of the peace against Davis upon a judgment rendered in 1876, and was placed on the date of its issue in the hands of a constable, and on the 15th August the constable levied the execution upon the machine. The cause was tried by the circuit court, on ■ appeal, without a jury, and the court found the property to be subject to the execution. The case is brought here by writ of error. The property in . the machine was in the plaintiff in error until the loth of July, when the trade was completed. It is clear that until Davis had tried it to his satisfaction he was not bound to take it, and until he signified his willingness to purchase, and secured the payment, the title, as between the parties, was in the vendor. The sale and the making of the mortgage were simultaneous acts, and between them there was no point of time when the execution lien could attach. Curtis v. Root, 20 Ill. 57. It is urged, however, that as the mortgage and notes were dated back to the 24th June, and as the machine had been in the possession of Davis since the 29th of June, the vendor was estopped to say that the title did not pass until the 15th of July. The transaction was a fair and honest one, and the only object in antedating the notes was to get interest from June 24. The date of a written instrument will he presumed to be the true one, but this presumjffion is not conclusive, and the true date may be proven unless there are such circumstances as should estop the parties interested from asserting a date different from that written. Abrams v. Pomeroy, 13 Ill. 133; Deininger v. McConnell, 41 Ill. 228. The mortgage was not effective as against third parties until recorded,, and if by reason of the act of the vendor in causing the mortgage to be antedated, the execution creditor was misled, and was induced to change his position to his prejudice, on tlie faith of the act of the vendor, then the latter will not be permitted to aver the real fact. It is of the essence of the doctrine of estoppel in pais, that he who is insisting upon it has been misled, and has changed his position to his prejudice, relying upon the acts or declaration of the party against whom the estoppel is urged. There is no such case here. It is not shown that the plaintiff in execution, or the officer had any actual knowledge of the facts. They had only constructive knowledge of the existence and date of the mortgage, being presumed to know what is of public record. It does not appear that the execution creditor has been misled — that he has been induced to change his position, or give up any right, or that he has in any way suffered injury by reason of the act of the vendor. The judgment was rendered some three years before the machine was sold to Davis, and the debt was not contracted upon the faith of the possession of the property. The doctrine of estoppel in pais may be invoked to save an equitable right; but it is never invoked to further a mere technical advantage, and thereby accomplish an inequitable result. The plaintiff in execution must stand on his legal right. lie has not been prejudiced by the act of plaintiff in error. lie has not been misled thereby; but so far as appears by the record he is seeking to profit by what was apparently an oversight or accident in the recording of the mortgage, in order to subject to the payment of his debt, property upon which the plaintiff had justly and fairly a prior lien. When he seeks this advantage, he is met by the averment that the mortgage was really executed on the 15th of July, up to which time the property was not in the execution debtor. To avoid this he cannot insist upon an estoppel. It would be a perversion of that equitable doctrine. There are no equities in his favor; and if his desire to collect the debt has led him to risk the costs of this litigation, he cannot complain of the result. The judgment is reversed, and the cause remanded. Be versed and remanded.